MR. COMMISSIONER CALLAWAY
prepared the opinion for the court.
As this case and Western Ranches v. County of Custer, 28 Mont. 278, 72 Pac. 659, decided this day, were heard together and as the main questions involved in both cases are the sam'e, the decision in that case applies to this, so far as the two cases are similar. The only difference seems to be that in the Western Ranches Case the boarcL of equalization utterly failed to give *287the plaintiff any notice, while in the case at bar the board on August 8, 1896, gave the plaintiff notice to appear on September 8th following, when the plaintiff might make such legal objections as it might desire, and when the board would take final action on the assessment. The -plaintiff appeared, and asked the board to reduce the assessment made, but the board refused so to do. On August 8th the board could not have given the plaintiff the ten days’ notice required by Section 3789 of the Political Code, as its functions as a board of equalization expired on the second Monday of August, which was on the 10th of the month. Section 3780 of the Political Code reads as follows : “The board of county commissioners is the county board of equalization and must meet on the third Monday of July in each year, to examine the assessment book and equalize the assessment of property in the county. It must continue in session for that purpose from time to time until the business, of equalization is disposed of, but not later than the second Monday in August.” While hoards of equalization are provided for in the ccnstitution, their periods of life are prescribed by the legislature, and they cannot hold for any other or longer period than the legislature has fixed. So, when the board of equalization of Custer county adjourned on the second Monday of August, 1896, its term- of existence for that year absolutely expired. (State v. Central Pacific Railroad Co., 21 Nev. 270, 30 Pac. 693; State ex rel. Evans v. McGinnis, 34 Ind. 452; Yocum v. First Nat’l Bank, 144 Ind. 272, 43 N. E. 231.)
It follows that the judgment should be reversed, and the cause remanded, with directions to overrule the demurrer.
Per Curiam. — For the reasons given in the foregoing opinion, the judgment is reversed, and the cause remanded, with directions to overrule the demurrer.
Mr. Justice MilburN, being disqualified, took no part, in this decision.